Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 09/27/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II overlap in scope, are related, and would not cause an undue burden on the examiner should the restriction be withdrawn.  This is not found persuasive because the inventions are not capable of use together as detailed in the restriction requirement dated 07/27/2022, and examining them together would be a serious burden as outlined in the restriction requirement dated 07/27/2022, and the inventions are classified in different areas as outlined in the restriction requirement dated 07/27/2022. 
Applicant further argues Groups III and I are related, and there would be no undue burden on the examiner should the restriction be withdrawn. This is not found persuasive because the inventions are not capable of use together as detailed in the restriction requirement dated 07/27/2022, and examining them together would be a serious burden as outlined in the restriction requirement dated 07/27/2022, and the inventions are classified in different areas as outlined in the restriction requirement dated 07/27/2022. 
Applicant argues groups V and I are related and capable of use together, and there would be no undue burden on the examiner should the restriction be withdrawn. This is not found persuasive because the inventions are not capable of use together as detailed in the restriction requirement dated 07/27/2022, and examining them together would be a serious burden as outlined in the restriction requirement dated 07/27/2022, and the inventions are classified in different areas as outlined in the restriction requirement dated 07/27/2022.
Applicant additionally argues that groups IV, VI, and VII depend on claim 1, are mutually exclusive species to group I, are related, and there would be no serious burden on the examiner to search these groups together. This is not found persuasive because the inventions are not capable of use together as detailed in the restriction requirement dated 07/27/2022, and examining them together would be a serious burden as outlined in the restriction requirement dated 07/27/2022, and the inventions are classified in different areas as outlined in the restriction requirement dated 07/27/2022.
Applicant argues that group VIII overlaps in scope with group I, and there would be no serious burden on the examiner to search these groups together. This is not found persuasive because the inventions are not capable of use together as detailed in the restriction requirement dated 07/27/2022, and examining them together would be a serious burden as outlined in the restriction requirement dated 07/27/2022, and the inventions are classified in different areas as outlined in the restriction requirement dated 07/27/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/27/2022.
Claim Objections
Claims 2-4 are objected to because of the following informalities:  Claims 2-4 do not end with a period punctuation mark as required per MPEP 608.01(m) .  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “component 1 is 22 to 42% by weight” and “wherein the component 1 is selected from the group consisting of SiO2, P2O5, and combinations of both”. It is unclear whether the 22-42% component 1 comprises the sum of SiO2 and P2O5, or any of SiO2, P2O5, or the sum of SiO2+P2O5. For the purposes of examination, this limitation will be interpreted as any of SiO2, P2O5, or the sum of SiO2+P2O5 unless otherwise clarified by Applicant during the course of prosecution. 
Similarly, Claim 1 recites a range for components 2 from 28-53 wt%, yet it is unclear if component 2 should be the sum of all of MgO, CaO, SrO, BaO, ZnO, Al2O3, Sc2O3, Y2O3, La2O3, Yb2O3, the sum of any two or more of MgO, CaO, SrO, BaO, ZnO, Al2O3, Sc2O3, Y2O3, La2O3, Yb2O3, or simply any one of MgO, CaO, SrO, BaO, ZnO, Al2O3, Sc2O3, Y2O3, La2O3, Yb2O3 along with any combination of MgO, CaO, SrO, BaO, ZnO, Al2O3, Sc2O3, Y2O3, La2O3, Yb2O3. 
Additionally, Claim 1 has the same issue with component 3, where component 3 is 5 to 35 wt.%, yet it is unclear if component 3 should be the sum of all Li2O, Na2O, K2O, Cs2O, the sum of any two or more Li2O, Na2O, K2O, Cs2O, or simply any one of Li2O, Na2O, K2O, Cs2O, along with any combination of Li2O, Na2O, K2O, Cs2O. 
For the purpose of examination, these limitations will be interpreted as any single compound or any combination of compounds in any configuration to reach the claimed wt.% range unless otherwise clarified by Applicant during the course of prosecution. 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. Appropriate action is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN102976618 with reference to the machine translation as well as the original Chinese publication as noted, hereinafter referred to as Chen).
Regarding claim 1, Chen discloses a glass comprising the following components in % by weight (see Chen at the machine translation, page 1, line 10, disclosing a glass):  component 1, 22 to 42 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 30 wt.% SiO2) component 2, 28-53 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 32 wt.% Al2O3) component 3, 5 to 35 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 8 wt.% Na2O) component 4, >5 to 20 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 12 wt.% CaF2, which correlates with 12 wt.% F) wherein the component 1 is selected from the group consisting of SiO2, P2O5, and combinations of both, wherein the component 2 is selected from MgO, CaO, SrO, BaO, ZnO, Al2O3, Sc2O3, Y2O3, La2O3, Yb2O3, and combinations of two or more thereof, wherein the component 3 is selected from the group consisting of Li2O, Na2O, K2O, Cs2O, and combinations of two or more thereof, wherein component 4 is F, and wherein the glass contains at least one X-ray absorbing component of the group consisting of Y2O3, Yb2O3, La2O3, SrO, BaO, and Cs2O (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 1 wt.% SrO), wherein the total content of B2O3, ZnO, ZrO2, and La2O3 is less than 20% by weight (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 5 wt.% ZnO and 0% B2O3, ZrO2, and La2O3), and wherein the glass contains less than 5% by weight of B2O3 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising no B2O3).
Regarding claim 2, Chen discloses component 1, 20 to 40 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 30 wt.% SiO2) component 2, 29-53 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 32 wt.% Al2O3) component 3, 6 to 32 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 8 wt.% Na2O) component 4, 9 to 19  (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 12 wt.% CaF2, which correlates with 12 wt.% F).
Regarding claim 3, Chen discloses component 1, 25 to 37 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 30 wt.% SiO2) component 2, 31-51 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 32 wt.% Al2O3) component 3, 8 to 30 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 8 wt.% Na2O) component 4, 9.5 to 18 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 12 wt.% CaF2, which correlates with 12 wt.% F).
Regarding claim 4, Chen discloses component 1, 26 to 35 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 30 wt.% SiO2) component 2, 31-48 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 32 wt.% Al2O3) component 3, 9 to 29 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 8 wt.% Na2O) component 4, 9.5 to 17.5 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 12 wt.% CaF2, which correlates with 12 wt.% F).
Regarding claim 5, Chen discloses component 1 comprises SiO2 and P2O5 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising SiO2 and P2O5) and wherein the component 2 comprises Al2O3 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising Al2O3).
Regarding claim 6, Chen discloses 
    PNG
    media_image1.png
    220
    669
    media_image1.png
    Greyscale

(see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 30 wt.% SiO2, 5 wt. % P2O5, 32 wt% Al2O3, 7 wt.% CaO, 1 wt.% SrO, 0 wt.% BaO, 8 wt. % Na2O, 0 wt. % Cs2O, and 12 wt.% CaF2, which correlates with 12 wt.% F) wherein the ratio of the proportion by weight of Al2O3 to the proportion by weight of sio2 is higher than 0.75:1 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 30 wt.% SiO2 and 32 wt% Al2O3 for a ratio of Al2O3:SiO2 of 32:30 = 1.07, which is within the claimed range).
Regarding claim 7, Chen discloses the ratio of the proportion by weight of Al2O3 to the proportion by weight of SiO2 is in a range of 0.9:1 to 1.15:1 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 30 wt.% SiO2 and 32 wt% Al2O3 for a ratio of Al2O3:SiO2 of 32:30 = 1.07, which is within the claimed range).
Regarding claim 8, Chen discloses the glass contains at least one X-ray absorbing component selected from the group consisting of Y2O3, Yb2O3, La2O3, SrO, BaO and Cs2O in a proportion of in total at least 0.1 % by weight (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 1 wt.% SrO).
Regarding claim 9, Chen discloses the ratio of the proportion by weight of the component 2 to the proportion by weight of the component 1 is in a range of 1.0:1 to 1.6:1 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 30 wt.% SiO2 and 32 wt% Al2O3 for a ratio of Al2O3:SiO2 of 32:30 = 1.07, which is within the claimed range).
Regarding claim 10, Chen discloses the ratio of the proportion by weight of the component 2 to the proportion by weight of the component 3 is in a range of 1.0:1 to 6.5:1 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 32 wt% Al2O3 and 8 wt.% Na2O for a ratio of Al2O3:Na2O of 32:8 = 4, which is within the claimed range).
Regarding claim 11, Chen discloses the ratio of the proportion by weight of the component 1 to the proportion by weight of the component 3 is in a range of 0.8:1 to 4.5:1 (see Chen at the original Chinese publication, the table at [0051], Example 4, which discloses an example of a glass comprising 30 wt.% SiO2 and 8 wt.% Na2O for a ratio of SiO2:Na2O of 30:8 = 3.75, which is within the claimed range).
Regarding claim 12, while Chen does not explicitly disclose the glass has a refractive index of from 1.43 to 1.55, this is an inherent property dependent upon the composition, and the composition disclosed by Chen is sufficiently similar to the instantly claimed composition such that the glass disclosed by Chen must necessarily possess the claimed property.  Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731